DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akima et al. (2020/0171832) in view of Misawa et al. (8,936,351).

 	Regarding claim 1, Akima teaches an inkjet printing device comprising: 
an ink container ([0005]) accommodating a clear ink comprising a resin ([0107]) and an organic solvent ([0110]); 
a discharging head (fig. 3, item 4a) including a nozzle plate (fig. 4, see unlabeled surface in which nozzles 4n are disposed), the discharging head being configured to discharge the clear ink onto a substrate to form a printing layer on the substrate (see fig. 3); and 
a heating device ([0005]) configured to heat the substrate, wherein the heating device heats the substrate satisfying the following relationship: 
T.sub.matte (degrees C.)>T.sub.gloss (degrees C.), where T.sub.matte represents a temperature of the substrate in a first printing region when the clear ink is attached to the substrate in a first printing mode and T.sub.gloss represents a temperature of the substrate in a second printing region when the clear ink is attached to the substrate in a second printing mode ([0028]-[0029]).
Akima does not teach wherein a receding contact angle of the clear ink against the nozzle plate is 35 degrees or greater. Misawa teaches an ink repellent film for a nozzle surface (Misawa, cols. 4-5, lines 66-5). It would have been obvious to one of ordinary skill in the art at the time of invention to use Optool as an ink-repellent film, as disclosed by Misawa, in the device disclose by Akima because doing so would amount 
Upon application of Misawa’s ink-repellent film composition to the nozzle surface disclosed by Akima, the resultant device would yield a receding contact angle of 35 degrees or greater.  	Regarding claim 2, Akima in view of Misawa teaches the inkjet printing device according to claim 1, wherein the nozzle plate has an ink repellent film (Akima, [0045]) containing a fluorinated polyacrylate (Misawa, cols. 4-5, lines 66-5). 	Regarding claim 3, Akima in view of Misawa teaches the inkjet printing device according to claim 2, wherein the fluorinated polyacrylate comprises a polymer obtained by polymerizing at least one of a compound represented by the following Chemical Formula I and a compound represented by the following Chemical Formula II, ##STR00021## where, in Chemical Formula I and Chemical Formula II, X represents a hydrogen atom, linear or branched alkyl group having 1 to 21 carbon atoms, halogen atom, CFX.sub.1X.sub.2 group, where X.sub.1 and X.sub.2 each independently represent hydrogen atoms or halogen atoms, cyano group, linear or branched fluoroalkyl group having 1 to 21 carbon atoms, substituted or non-substituted benzyl group, or substituted or non-substituted phenyl group, R.sub.1 represents an alkyl group having 1 to 18 carbon atoms, R.sub.2 represents an alkylene group having 2 to 6 carbon atoms, R.sub.3 represents an alkylene group having 2 to 6 carbon atoms, Y represents an acid group, Rf represents a linear or branched fluoroalkyl group having 1 

 	Regarding claims 14 and 15, Akima in view of Misawa teaches the inkjet printing device according to claim 1, wherein the clear ink further comprises 15-60% by mass of water, based on a mass of said clear ink (Akima, [0109]). 	Regarding claim 16, Akima in view of  Misawa teaches the inkjet printing device according to claim 1, wherein said organic solvent is water soluble (Akima, [0110]).

	Regarding claim 17, Akima in view of  Misawa teaches the inkjet printing device according to claim 1, wherein said organic solvent is a sulfur-containing compound (Akima, [0111]).

	Regarding claim 18, Akima in view of  Misawa teaches the inkjet printing device according to claim 1, wherein said clear ink has a viscosity at 25 degrees C of 5 to 20 mPas (Akima, [0109], Note that given the similarities between the clear ink disclosed in the specification of this application and that disclosed by Akima, Examiner invokes inherency to assert that there is no way that the viscosity of Akima’s disclosed clear ink could be outside of the claimed range).

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant argues that the claimed receding contact angle is a function of both the nozzle surface and the composition of the clear ink, and because Examiner has based the assertion of the receding contact angle limitation being met only on the nozzle surface being treated with a hydrophobic film, the prior art combination does not teach both a film and an ink composition that would necessarily yield a receding contact angle of 35 degrees or more. While Examiner appreciates the argument, Examiner maintains that the limitation is inherent within the prior art.
Examiner maintains any of clear inks detailed in Akima, [0225]-[0227], along with an Optool DSX-treated nozzle surface would result in a receding contact angle of greater than 35 degrees. In cases of asserted inherency, it is the burden of the Applicant to show that the asserted inherency does not in fact exist as proposed by the Examiner. The arguments do not show that such inherency does not exist but rather simply state that the references do not teach the inherency.
Optool DSX has an advancing water contact angle of 115 degrees. The following nature.com article shows the general relation between advancing and receding contact angles. By the explanation in that article, an advancing contact angle of around 115 degrees means that a receding contact angle of the same liquid on the same surface is somewhere above 90 degrees, which itself is above 35 degrees.
https://www.nature.com/articles/s41596-018-0003-z

The standing prior art rejection is maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853